Earl Warren: Mr. Chadwell you may continue your argument.
John T. Chadwell: Mr. Chief Justice and may it please the Court. I should like to continue a brief response to Your Honor's question if I may at the outset. The Government's argument as to what Congress knew and didn't knew -- didn't know in 1955 when the fine in -- maximum fine with respect to Section 1 was increased to $50,000 and there was no increase in the fine in Section 14 is simply not borne out their contention. Their simply not borne out by the record, by the reports or by the debates. In our brief, we have summarized them and so as the Government, each as might be expected pointing out some different things but this underlying fact, I submit to the Court, is quite obvious from those debates and reports. That is, that what Congress was concerned about was the inadequacy of the maximum fine of $5000 under the Sherman Act in view of the existence of large corporations and with large assets today. That was the burden of the argument. That was the point that was made. And I submit to the Court that you can look at those debates from beginning to end in vain for a single statement anywhere that corporate officers were under Section 1 of the Sherman Act, and therefore, it was unnecessary to raise the fines to them. There was a reference by Attorney General Berkson in 1950, five years before the -- before the fines were raised in 1955, there was a reference by him as to the importance of Section 1 and expressing indifference as to whether the fines were raised under Section 14. But he did not say why. The reason behind the statement was not stated. Individuals are mentioned from time to time in the debates, but obviously, individuals are mentioned in connection with -- with acts done by them in their individual capacity, not acts done by them in a representative capacity. Now, in Hartford-Empire this Court has recognized that where an individual performs acts strictly in a representative capacity on behalf of their corporations. Court recognized that they could be indicted under Section 14. Also, the Court held in Hartford-Empire that where that was the case, an injunction should not run against the individuals personally, but only against the corporations and their officers, directors, and employees in general. That was expressly held in Hartford-Empire, that recognition of the very real difference that exist between charging individual defendants with engaging in conspiracies on their own behalf, as the words were in Hartford-Empire, and where they perform acts strictly in a representative capacity on behalf of their corporation. And I say to the Court, in connection with Mr. Justice Brennan's question of -- of Mr. Wright, that it's obvious and it always has been obvious in -- in -- in the history of the Sherman Act, that where any individual is indicted in a representative capacity, strictly for performing an act on behalf of this corporation which results in a corporate violation. That obviously, he is not guilty unless the corporation is guilty, he couldn't be, he never has been, and the same thing is true under Section 14. Now did I -- I perhaps have misunderstood Mr. Wright's statement, but I understood him to say at one time, that under Section 14, the corporation must be found guilty before an individual can be indicted. I may be wrong about that, but the fact is that that is not necessary. It's merely necessary that the act done by the individual should result in the corporation being in violation of the act, not that there is an -- that is -- it's necessary to be any finding of a violation by the corporation or a finding of guilt in the early stages of the Section 14 history. There was a provision requiring of finding of guilt on behalf of the corporation, but that is out in the -- and has been out ever since Section 14 has been in effect. I --
Potter Stewart: As Section 14 is written, the jury would at least had to be instructed assuming there were jury that until they could not find the individuals guilty and -- and -- and until or unless they found a violation by the corporation --
John T. Chadwell: Well, that's true.
Potter Stewart: -- won't you agree?
John T. Chadwell: But it would -- would -- Oh yes indeed sir --
Potter Stewart: Whether or not the corporation or even a defendant would have (Voice Overlap) --
John T. Chadwell: Oh yes. No -- no question about that. I -- my point is though Your Honor, that if a man is indicted strictly in his representative capacity -- strictly in his representative capacity under the Sherman Act, he could not be guilty of violating the Sherman Act in his individual capacity. He could only be guilty of violating it in his corporate capacity or his representative capacity and he -- the fact that he violated the act in his representative capacity would mean that the corporation violated the act that does -- the -- the result is precisely the same. I state to the Court that I've argued this very point in three different District Courts, this is the fourth time I've argued here in the United States Supreme Court. I have yet -- I have yet to hear a counsel for the Government to give any reason, any sensible reason why Congress adopted Section 14. They say there was some provision in Section -- in the Sherman Act already, there were some individual liability in the Sherman Act already, and this perhaps was to reach people who were may be just a little bit guilty, and wouldn't have been guilty under the Sherman Act, but now they're guilty under the Section 14. I say that Congress under Section 14 could not have used more inclusive and complete language to -- to reach every violator in his representative capacity whether he was big or little, whether he violated it just a little bit or agree to you when they use the words that they did use which I reviewed in the outset of my remark in which I will not repeat.
Potter Stewart: Mr. Chadwell.
John T. Chadwell: Yes.
Potter Stewart: Perhaps you told us the history so I didn't get it.
John T. Chadwell: Yes.
Potter Stewart: Without going into great detail, the Sherman Act was on the books, what, from 1890 to 1914 --
John T. Chadwell: Yes sir.
Potter Stewart: -- 24 years --
John T. Chadwell: Yes.
Potter Stewart: -- before the Clayton Act was enacted. During that period, did anybody -- did any officer indicted for acts done in a representative capacity ever raised this question?
John T. Chadwell: Not as such. Now, I -- I want to explain that exactly as -- as I understand the fact's worth. In the first place, of great many of the cases upon which the Government relies, Winslow, Patterson, to which reference was made in Mr. Wright's argument, Swift and -- and others, it is clear that the individuals were indicted in their individual capacity for individual conspiracies on their own account. Indeed, in the Winslow case in the Supreme Court of the United States, the Solicitor General argued that Section 1 of the Sherman Act reaches individuals where they act in their own capacity and use the corporation as a mere guise or façade for their individual activities. Now, that was the argument made, and that explanation can be made of the great majority of the cases that the Government cites, the pre-1914 cases. Now, there -- there was an argument in a number of cases since 1914 to the effect that an indictment was duplicitous -- was duplicitous because the corporations were indicted and the individuals were indicted under Section 1 who were indicted in the same count. And the argument was, not that they couldn't be indicted under Section 1, but that they couldn't be indicted in the same count of Section -- as the corporation because they would have had -- had been indicted under Section 14 in the -- and of -- and the corporations under Section 1. The court never did pass on that question directly. There has not a single case, I submit to the Court, in which a lower court has held or the Supreme Court has held, directly what's involved here that the individuals can only be indicted and -- and prosecuted and -- and -- and convicted under Section 14 where they act in the representative capacity. Not a single one. We have reviewed each one of these cases which the Government has cited in their brief. It would take too long to review them here but I think I can dispose of them in -- in one of two general categories. One is, they were indicted in their individual capacities and as in Patterson and others, operated under individual capacities, and the other was where the court held as they did in General Motors, and as they did in -- in one or two other cases, Atlantic Commission, that you couldn't tell from the phase of the indictment whether the individuals were indicted in their corporate capacity or not. And therefore, the question could not be raised on the phase of the indictment. Now, I want to make a reference, if Your Honors please, to the Barrett case. I believe that the statement made by His Honor, Mr. Justice Black, in the dissenting opinion written in the Barrett case is precisely opposite here and the majority did not find it necessary to reach the point. And if that in that case which our Court will recall was an income tax evasion case. The Government took the position that the individual, though there was a difference in the penalties, could be indicted either under a general act against defrauding the Government out of income taxes or specific act against filing false returns. And, though the majority held that the point was not before them on the procedural aspect of the matter in the descending opinion there, the statement is made to which the majority did not disagree that the basic principle that a -- a defendant is entitled to a fair notice as to the conduct charged to be illegal and the punishment to be administered, would be administered, is flouted if either statute can be chosen by the Attorney General at his unregulated whim as to which one should form the basis for the indictment. And the further statement was made that no such intent should be attributed to Congress in the absence of clear command. And I submit to the Court that there's no such clear command here as I shall demonstrate, and as I wish to mention in connection with the corporate history of -- of the Sherman Act. I have mentioned the fact, if your -- if the Court please, that under the Sherman Act, the -- there were, after the adoption of the Sherman Act, have great many bills introduced in Congress to take care of this subject of corporate representation which it was thought and was not covered by the act as it then -- as it then existed and still exist. And as a matter of fact, all of those bills, 51 of them were introduced through the years, pointed that out. The committee report in 1900 to the House of Representatives, contained the expressed provision that the reason for the bill, which would have amended Section 8, defining person. The reason for it is that the action of a corporate official as an agent, also an attorney, does not subject them to the penalties under the law today. That's expressly stated in the House Report at that time. Now, it -- it appears that the Government is arguing here that the aider and abettor doctrine ought to apply. That argument is laid to rest, I submit to the Court, but on -- on two bases and the first one I want to refer very briefly is the Dotterweich case. In the Dotterweich case, there was an indictment under the Food and Drug Act. The Food and Drug Act contained a definition of person as being an individual partnership association or corporation. Now, it was held both in the majority opinion and in the minority opinion, in that case, that that language did not reach corporate representatives acting in their corporate capacity and their representative capacity, both the majority and the minority agreed on that. There was a disagreement as to whether the aid -- the general aider and abettor statute as -- as applied. The majority holding that it did. The minority holding that it should not apply. Now then, the question is, does the aider and abettor statute apply here to bring it under the Sherman Act? Is there any basis upon which it can be contended here that the aider and abettor statute should apply? I say to the Court that the legislative history of Section 14 shows beyond any question that Congress not only preempted every single aspect of this subject of corporate representation in the very words of Section 14. But that the legislative history shows that they meant to do so and they specifically rejected the aider and abettor doctrine. As a matter of fact, the opposition to Section 14, in Congress in -- in 1914, took two general theories. The first was that the general aider and abettor statute applied now anyway so you don't need that -- don't need the Act. The second was, an amendment offered by Representative Volstead, which would have applied directly to the Sherman -- to the antitrust laws, the gen -- or the -- a Sherman, an aider and abettor doctrine. That was the Volstead Act, the Volstead Bill. The Volstead Bill incorporating that aider and abettor theory was voted down by the House on the very day that the House voted Section 14 as it is now on the book, the very day. An aider and abettor bill as a substitute for Section 14 was introduced in the Senate and discussed and it was not passed. Congress could not have more specifically declared its intention that this Section 14 was to be the complete and thorough coverage that it is, and that the aider and abettor doctrine did not apply to it and should not apply to antitrust violations in the future. And as a matter of fact in Dotterweich, there had been a -- an authorized, ordered or done bill introduced with respect to the Food and Drug Act which was voted down. And the majority held that that left the aider and abettor doctrine in effect. A conclusion which was the subject of the dissent as I have mentioned. Now, I want to point this out also, if Your Honors please, that the -- the definite -- the very words of the Sherman Act are that the defendants that -- that -- that a party who shall make a contract, who shall engage in a conspiracy, a person who shall monopolize or attempt to monopolize under Sections 1 and 2. A person who shall do those things is guilty of violating the Sherman Act. Now, only an -- only a principal can make a contract, an agent doesn't make a contract except on behalf of the principal. An agent doesn't monopolize, it's the principal that monopolizes. So that Congress came along in Section 8 and they defined what they mean of a person. And Congress defined what's meant by a person in this passion, it shall include corporations and associations. Nowhere in the definition, is there any reference to corporate representatives, to officers, directors or agents. Nowhere is there any such reference in the definition of person and as a matter of fact, as I said, every effort to -- to supply that deficiency failed until 1914 when it was supplied by Section 14 of the Clayton Act as an entirely separate and supplemental act. Now we don't argue that Section 14 amends the Sherman Act or repeals the Sherman Act, I say that it supplements the Sherman Act. And it furnishes a -- a liability, a representative liability which did not exist prior to the enactment of Section 14 in 1914. This, I would say to the Court, was recognized not only by reason of a congressional action on Section 14 and their turndown of the Volstead aider and abettor Act, it was recognized by President Wilson, who addressed Congress in person and who said, we quote from his address in our -- in our brief, who said, "In urging Congress to adopt the Clayton Act, and with specific reference to what subsequently became Section 14, one that the -- the law should make corporate representatives individually responsible” and he said, "One of the main objects of our legislation should be to divest such persons of their corporate cloak."
Hugo L. Black: Would it bother you if I ask you question on --
John T. Chadwell: Yes sir Your Honor.
Hugo L. Black: Tell me if I'm -- I'm --
John T. Chadwell: Yes sir.
Hugo L. Black: -- understanding of your view.
John T. Chadwell: Yes, Your Honor.
Hugo L. Black: Suppose there was no Section 14, who could be prosecuted here?
John T. Chadwell: I think that any corporation obviously, or any principal whether he'd be an individual, as in the Winslow case, acting on his own behalf, or whether if the partnership or association or corporation, any one of them acting on their own behalf could be the fact that he was an individual, as a matter of fact, would in no way exempting -- exempt --
Hugo L. Black: Suppose he was an individual, who was an officer of the company, is it your view that he could not be prosecuted under 1?
John T. Chadwell: No sir. I say if an individual who's an officer of the company, acts on his own behalf and not in a representative capacity, if that is clear then he could be --
Hugo L. Black: How could he do that?
John T. Chadwell: But -- excuse me Your Honor.
Hugo L. Black: How could he do that?
John T. Chadwell: Well --
Hugo L. Black: That's what I am --
John T. Chadwell: Yes sir. In some -- I don't think it's very -- I don't think it's very likely that he could do it. But in some of the cases, that was true in the General Motors case, it was true in the Atlantic Commission case, the reference was made to the fact that a mere description of a defendant, in an indictment, as an officer of General Motors Corporation for example, is not in itself an allegation that he acted in a representative capacity. He could so describe, have been acting individual was the -- was the statement made by the Court in that case. I say that reasoning however, in the General Motors case, cannot apply here because the lower court has construed this indictment to be limited to acts done in a representative capacity and indeed, the Government does not contest that, and indeed, admitted it to be so in the bill of particulars which --
Hugo L. Black: Suppose they can be prosecuted under both. Suppose it is authorized and they prosecute under both and you're wrong about that. I'm interested in what your argument is then.
John T. Chadwell: Well I -- I don't think they can be prosecuted under both. Now if they are prosecuted under both, I think that a motion to strike would lie, with respect to the account containing the Section 1 charge.
Hugo L. Black: Just because you think Section 1 would not include them.
John T. Chadwell: Yes sir, that's what I --
Hugo L. Black: Suppose, it does include them and it -- and the Act is really on that phase, authorized the Attorney General to choose which one he will prosecute on this whether it's one providing for $50,000 fine or $5000 fine. What's your argument there?
John T. Chadwell: Are you asking me -- just so I may understand Your Honor. Are you asking me of whether Congress could vest this discretion on the Attorney General?
Hugo L. Black: I'm asking you what -- what -- if we construe at this -- if it's construed as meaning that -- that an officer can be prosecuted under either number 1 or 14, yet one of them provides for a $5000 fine, one provides it for $50,000, what is the -- if -- if the defendant has any judicial remedy there or any remedy of any kind against being subjected to that kind of decision by the Attorney General, what is your remedy?
John T. Chadwell: I think the remedy is the one that we availed ourselves here moving to dismiss. Because I -- I say that if we don't move to dismiss that the outset, we get ourselves into the problem that -- that was -- that confronted the defendant in the -- in the Barrett case where you might not be able to raise it properly at the trial. And I say this furthermore, it is very possible that in some of these cases, an individual so indicted in his representative capacity might wish to tender a nolo plea, that's done quite frequently as Your Honor recognizes. I think when he does so, and Judge Watkins recognized this in his opinion in the -- in the Milk Distributors case in Baltimore. When he does so, he is entitled to know whether the maximum fine is $5000 or $50,000 and that I think it would be a serious prejudice to him unless he does know, and that is the reason I think that a motion to dismiss is the proper remedy, and the one we have availed ourselves here.
Hugo L. Black: I understood you to say that the indictment was charged -- charged him with an offense in the exact language of Section 14.
John T. Chadwell: Authorized -- yes sir. Authorized your order and the court construed that to mean that he was limited that -- that the indictment is limited to charging him in his representative capacity.
Hugo L. Black: Well if the -- if it did do that that showed on its face that it was under 14, would the Court have a right to assume that he could fine him $50,000 instead of $5000?
John T. Chadwell: Well, I'd -- I -- I would not like to take that chance. I think that -- I think that you're getting in then to -- to the question raised by -- perhaps by Section 7 (c) of the rules. I say there --
Hugo L. Black: Getting into the question that you discussed a few minutes ago thereon.
John T. Chadwell: Yes sir. I think that the way to raise this is the way we did raise it because the indictment does not state a cause of action if it purports to be under Section 1 and here --
Hugo L. Black: Who would want -- should be against the law on there, what is your remedy then if any? With reference to you being charged in the language of the statute which fixes a penalty of $5000 and it's insisted that -- by the Government that you should really charge him with -- you should really consider that he can be fined $50,000, although the statute whose language is used to provide for only $5000.
John T. Chadwell: Well, I suppose at the end of the trial, you could move -- you could move to limit the fine if there was some attempt to charge more than that or to -- to fine more than that I presume. But I say that in a -- in an indictment of this kind, you've got both the corporation and the individual indicted in one count thus the Section 1 obviously under the Sherman Act of course as to the corporation. And the individual I see under Section 14 which makes the count bad to start with as being duplicitous under the very -- under the very provisions of Section 8. I just want to make this additional statement that Senator Culberson, who is in charge of this bill, chairman of the judiciary committee of dissent, made a statement in his argument -- in his argument to the Senate precisely upon the argument we're making now, that the Sherman Act as it then existed, did not cover corporate executives acting in a -- a representative capacity and therefore this Section 14 was needed. I thank the Court.
Hugo L. Black: What do you do with (Inaudible)
John T. Chadwell: Well in -- in Trenton Potteries, the -- there was of course a Section 1 in -- indictment but this Court nor any court passed on the question which is before the Court now that there was no decision, if Your Honor please, at that time that Section 14 was the proper remedy for a corp -- for a corporate officer acting only in his representative capacity, it was not raised.
Hugo L. Black: It wasn't raised?
John T. Chadwell: It was not raised sir, and the reason was --
Hugo L. Black: Then why -- why (Inaudible)
John T. Chadwell: Yes sir there were a number of them but the question was not raised there, and the reason that it was not raised I -- I submit to the Court was the reason I stated the outset, namely that it made no difference in the fine and there were -- would have been raising as they thought an academic matter. I thank the Court.
Earl Warren: Mr. Wright.
Robert L. Wright: May it please the Court. I would like to say first that it's not to my experience the technical defects of an indictment with regard to as an academic matter by defense counsel. I have traditionally -- all that's been raised that every opportunity and I suggest to you that it is not an explanation at all of the failure to raise before -- that the fines were the same. The reason that it wasn't raised is because people who are closer to the event never supposed that 14 could be put to this kind of defensive views. Now, I may have misled Mr. Justice Stewart when I referred simply two cases which did not involve corporate defendants in illustrating the pre-1914 and post 1914 practice. Actually, during both periods, corporations with their officers were being prosecuted under Sherman Act and other indictments. Of course, we disagree that this point was never raised in the early days. In our brief, we say that the -- the -- in the first Patterson case back in 1893, defendant's claim that they couldn't be prosecuted in a representative capacity demurrer and it was rejected. Now, I want to --
Hugo L. Black: (Inaudible)
Robert L. Wright: Yes sir. All corporate officers who have been prosecuted, it have been prosecuted under the Sherman Act only.
Hugo L. Black: Do you think it was raised there? Is that it?
Robert L. Wright: I beg your pardon?
Hugo L. Black: Is this problem was not raised?
Robert L. Wright: No it was not.
Hugo L. Black: Do you think any one can be prosecuted under 14 and should not be prosecuted under 1?
Robert L. Wright: Yes, let me -- let me try this illustration and I suppose that if you had some corporate officer who let us say, authorized a -- or merely authorize his subordinate to go out and increase his share of the market, telling him he didn't care how it's done. And under those circumstances if the support to use methods which violated the act to -- to get that bigger share, we might reach the authorizing officer under Section 14, whereas of course, we couldn't reach --
Hugo L. Black: You couldn't reach him under 1?
Robert L. Wright: We could reach him under 1 if we had knowledge, I think we have a heavier burden with respect to showing knowledge of the illegal conduct under -- under the Sherman Act and we would have under 14.
Hugo L. Black: But you mean that under 14 you can convict the man for violating the Sherman Act without proving that he knew what he was doing was the part from the violation of that Act?
Robert L. Wright: I would think that that might raise constitutional questions. I would think we would have to at least show some kind of -- of knowledge perhaps that a violation might occur, but I suppose the Congress I think really probably wasn't able to do what it tried to do. It was clearly trying to extend this liability. I think the situations of that kind, whether or not it can be done, I have the greatest doubt of myself. I think the -- the department has been wise to confine its -- its prosecuted efforts to the Sherman Act because all sorts are very difficult questions would and do arise if -- if we should attempt to make use of 14 instead of the Sherman Act.
Hugo L. Black: I've been unable to get from your argument and from the other argument, yes. Why these do not allow conviction in the same facts to prove it these two --
Robert L. Wright: I think in many cases Mr. Justice they would, that is that -- the conduct and questions would be covered by both the Sherman Act and by Section 14, however insofar as we are concerned, I think these are clearly alternative remedies that is --
Hugo L. Black: It's your position that the Attorney General has a right to select the 1 if he wants to -- that gives the right to the biggest fine.
Robert L. Wright: I think that we're entitled to -- to proceed as we have been under the Sherman Act because we do have a more severe standard of proof there with respect to the degree to which the individual is implicated in the violation, I think co -- Congress clearly intended that where the officer is so implicated, he should be subject to the $50,000 fine without any question. 14 does, I think, describe a lesser offense which has never -- the limits have never been fully tested because the statute hasn't been used to that. I might add that none of us, I think, at this point, really know how to prosecute a corporation under the Sherman Act simultaneously with the officers under Section 14.
Hugo L. Black: But you do it under number 1, do you not?
Robert L. Wright: We do it under 1, yes. When we charged him with the same offense and under the same statute but I suggest to you that this would be a hybrid procedure to --
Hugo L. Black: Something like the tax cases that we had?
Robert L. Wright: I --
Hugo L. Black: -- could be gotten by a felony under 1 Act and misdemeanor under the other?
Robert L. Wright: Well, these are both -- these are both -- these -- misdemeanors with the practical problem that would arise. I think you can see are enormous if that is assuming and this is the economical way to do it, we always wish to prosecute the corporate officers with the corporation rather than serial.
Hugo L. Black: Which one is this one under?
Robert L. Wright: Under the Sherman Act, this is --
Hugo L. Black: Under number 1 only.
Robert L. Wright: This is the way we've always proceeded, I say if -- if now we should adopt a new procedure under which we try to indict the -- and try the corporation under the Sherman Act.Simultaneously, with a trial of the officers under Section 14, you would have, in my judgment, a procedural monstrosity that would raise all sorts of problems as to admission of evidence, instruction of the jury, just mere pleading that haven't yet been encountered and I would expect that -- that if we switch to that procedure, our corporate officials would have a five or six moratorium and a year of moratorium as far as any danger of conviction is concerned until those procedural questions were ironed out.
Hugo L. Black: Your point is, it has to be -- exactly has to be under full bags, the corporation under 1?
Robert L. Wright: Yes.
Hugo L. Black: The officers under 14.
Robert L. Wright: This so far as I know is an absolutely unheard of -- form of -- a procedure to prosecute under two statutes on their evidence which involves all of the defendants in the same time.
Hugo L. Black: I do not see yet from your argument that's why you have something to charge case under number 1, and if that's the case, where do the argument come in?
Robert L. Wright: We had charged that one, I might -- I would like to read what the -- the indictment says a little more than -- than he read.What we have charged to Wise with is -- is this, "That he has been actively engaged in the management direction that control of the affairs, policy, and acts of national and hasn't authorized or ordered to be done somewhere all of the acts relies in the count of this indictment to have been done by national." The ordering to authorize a language is merely a description of course of how any corporate official manages and controls the conduct of a corporation, that's the only way he can do it.
Hugo L. Black: That's the description is it not of your -- your allegation that he violated the act?
Robert L. Wright: Yes, the Sherman Act.
Hugo L. Black: By taking -- for taking part in agreement --
Robert L. Wright: Yes.
Hugo L. Black: -- to violate the act.
Robert L. Wright: Yes.
Hugo L. Black: And would the fact that you have charged this that's -- that it happens to be a language that could be used and then charge under 14, affect the validity of your indictment here?
Robert L. Wright: Not at all.
Earl Warren: Very well.